Title: From George Washington to Thomas McKean, 27 October 1781 to 29 October 1781
From: Washington, George
To: McKean, Thomas


                  
                     Sir
                     Head Quarters 27th-29 Octo. 1781
                  
                  I do myself the Honor to inclose to your Excellency, Copies of Returns of Prisoners, Artillery, Arms, Ordinance & Other Stores, surrendered by the Enemy in their posts of York & Gloucester on the 19th instant, which were not compleated at the Time of my last Dispaches, & but this Moment handed to me; a Draft of these Posts, with the plan of Attack & Defence is also transmitted; and 24 Standards taken at the same Time, are ready to be laid before Congress.
                  Our Operations against the Enemy in this State being concluded, it becomes my Duty to inform Congress of the Disposition I have made for the future Destination of the Troops under my Command—The Pennsylvania, Maryland & Virginia Continental Troops are ordered as a Reinforcement to the Army under the Command of Genl Greene.  I shall myself, with the Troops of the States to the Northward of Pennsylvania, return to my former Position on the North River & its Communications. The first mentioned Division, composing a Body of 2000 Men, under the Direction of Major Genl the Marquis De Lafayette, will, on their Way to So. Carolina, make an Expedition against the Enemys Posts at Wilmington in No. Carolina—to effect which purpose, they will be transported to a proper point of Debarkation, under Convoy of The Count de Grasse, who encourages me, if Circumstances & Situation of the Water will admit, to give them his Cooperation, so long as it shall be necessary to accomplish by a Coup de Main, their Object at Wilmington, immediately upon the Reduction of that Post, the Troops will proceed to join Genl Greene.
                  That I may not, from the Above Arrangement incur the Censure of Congress, or the States, who may have flattered their Expectations with a Prospect of my pushing my Operations further Southward than this State; In Justice to my own Endeavours, & for the Satisfaction of Congress, I find myself obliged to transmit to your Excellency a summary of the Reasons which have induced my Determinations—In doing this, I take the Liberty to submit to Congress, Copies of two propositions, which I have had the Honor to make to the Count de Grasse, with his Answers to each—The first, which was made immediately on my Arrival at Williamsburg, & is dated 17th Sepr—will shew, that other Objects than the Reduction of the British of the British Force under the Command of Lord Cornwallis, were early in my Contemplation; and will also declare, what were at that Time, the Sentiments of the french Admiral—The second proposition, made after the Surrender of the British Army, will evince with how much Reluctance I could bring myself to relinquish a further prosecution of favourite Views—In addition to these two Communications, Congress will scarcely need to be informed, that, having no Means of Water Conveyance, the Transportation by Land, of the Army, with all their Baggage, Artillery, Ordnance Stores & other Apparatus necessary for the Siege of Charlestown, if not utterly impracticable, would be with such Immence Trouble, Expence & Delay, as would (exclusive of the Necessity of naval Cooperation) be sufficient if it were not to deter one from the Undertaking—especially as the Enemy, after regaining the naval Superiority on this Coast, could reinforce, or withdraw the Garrison at pleasure—The prosecution therefore of the Southern War, upon that broad Scale which I had wished, being as I judged, to be relinquished, nothing remained in my Opinion more eligible, than to reinforce General Greene’s Army, to such a State of Respectability, as that he may be able to command the Country of So. Carolina; and at the same Time, if possible, by that Reinforcement, to effect an Accomplishment of the smaller Object mentioned—And to march myself with the Remainder of the Army to the North River; where they will be ready, at the ensuing Campaign, to commence such Operations against N. York, as may be here after concerted, or to effect any other purposes that may be judged practicable or eligible—Add to these reasons the Count de Rochambeau, from the exhausted State of his Stores, & other Considerations, seemed inclined to take his Resolutions to remain in this State with his Troops for the Winter—or at any Rate, Six Weeks, to refresh them.
                  Upon a full Consideration of the Reasons offered, I flatter myself, that my Conduct will stand approved in the Judgment of Congress, whose Approbation I shall ever be solicitous to obtain.
                  I inclose also, for the Observation of Congress, a Copy of my Letter to the Ministers of the united States at the Courts of Europe, conveying to them the Intelligence of our Success against the Enemy in this State—The Reasons for my Conduct, as Stated in that Letter, I must rely upon, as my Justification with Congress, for the Liberty taken in that Communication.
                  Unacquainted with the State of Politicks between Congress & the Courts of Europe respecting future Negociations, whatever our prospects from that Quarter may be, I cannot Justify myself to my own Mind, without urging Congress in the warmest Terms, to make every Arrangement that may be found necessary, for an early & efficacious Campaign the ensuing Year—Arguments, I flatter myself, need not be adduced to Congress, to impress on them the high Importance of this Idea—Whatever may be the Events of the coming Winter or ensuing Summer, an effectual & early preparation for military Operations, will put us upon the most respectable Footing either for War or Negotiation—while a Relaxation will place us in a disreputable Situation in point of peaceful prospects, and will certainly expose us to the most disgraceful Disasters, in Case of a Continuance of the hostile Disposition of our Enemies.
                  I do myself the pleasure to acknowledge the Receipt of your Excellency’s several Letters of the 10th, 13th & 14th instant—& thank you for the Intelligence communicated in them. Nothing is yet heard of Admiral Digby, with his Fleet near these Coasts—whatever may be his Intentions, the Count de Grasse, I believe, is ready to meet him. With the highest Respect & Consideration I have the Honor to be Your Excellencys Most Obedient and Most humble Servant,
                  
                     Go: Washington
                  
                  
                     29th Octr
                     P.S. At the Moment of closing my Dispach, I am favored with the Definitive Determination of the Count de Grasse respecting the Troops I hoped to have transported to Wilmington by Water.  The Admirals Ideas are communicated in his Letter to the Marquis De Lafayette; a Copy of which is herewith transmitted.  In Consequence of this Resolution, & having no Transports, I am obliged to send on the Troops destined for the Southern District, by hand: they will commence their March in a few Days under Command of Major Genl St Clair—The Command of the Expedition against Wilmington, had been committed to the Marquis De Lafayette, upon the Contingency of the Troops being transported by Water—On failure of this Event, the Marquis does not proceed with the Reinforcement.
                  
                  
                     Go: Washington
                  
                  
                     My present Dispaches being important I have committed to the Care of Colo. Humphry One of my Aides De Camp whom for his Attention Fidelity & good Service, I beg leave to recommend to Congress & Your Excellency.
                  
                  